Name: Commission Regulation (EEC) No 3076/89 of 12 October 1989 amending Regulation (EEC) No 2169/86 laying down detailed rules for the control and payment of the production refunds in the cereals and rice sectors
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 10 . 89 Official Journal of the European Communities No L 294/ 15 COMMISSION REGULATION (EEC) No 3076/89 of 12 October 1989 amending Regulation (EEC) No 2169/86 laying down detailed rules (or the control and payment of the production refunds in the cereals and rice sectors HAS ADOPTED THIS REGULATION : Article 1 Articles 10 and 11 of Regulation (EEC) No 2169/86 are hereby replaced by the following : 'Article 10 In addition to the information required in Articles 4 and 8, manufacturers must provide the competent authority with documentary evidence showing the source of the starch. Article 11 Within three months of the end of each period as defined in Article 2 ( 1 ), Member States shall notify the Commission of the type, quantities and the origin of starch (maize, wheat, potatoes or rice) for which production refunds have been paid and the type and quantities of products for which the starch has been used.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2860/89 (2), Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1806/89 (4), Having regard to Council Regulation (EEC) No 1009/86 of 25 March 1986 establishing general rules applying to production refunds in the cereals and rice sectors (*), as amended by Commission Regulation (EEC) No 2779/89 (6), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 2169/86 (*), as last amended by Regulation (EEC) No 2143/89 (8), requires manufacturers of products eligible for the production refund to provide evidence showing the source of the starch during the transitional period covered by the cereals marketing years 1986/87, 1987/88 and 1989/90 ; whereas information concerning the source of the starch continues to be required for the effective management of the regime ; whereas it is necessary to complete the information which the Member States are to notify periodically to the Commission ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Article 2 This Regulation shall enter into force on the day of its publication in the Ofcial Journal of the European Communities. It shall apply with effect from 1 July 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 October 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 274, 23. 9 . 1989, p. 41 . (3) OJ No L 166, 25. 6. 1976, p. 3 . (&lt;) OJ No L 177, 24. 6. 1989, p. 1 . (4 OJ No L 94, 9 . 4. 1986, p. 6. (6) OJ No L 268 , 15. 9. 1989, p. 20. 0 OJ No L 189, 11 . 7. 1986, p. 12. ( «) OJ No L 205, 18 . 7. 1989, p. 26.